The opinion of the Court was delivered by
Bermudez, C. J.
The provisional syndic appointed by the lower court having appealed from several judgments, one ordering him to account to the definitive syndic, another rescinding the homologation of an account presented by him, and a last one dismissing the petition, submitting said account, as well as the account itself, the definitive syndic moves to dismiss the appeals on the ground that all the credi*258tors interested in this insolvency should have been made parties, in ease of the eventual overruling of this ground, for the further reasons: that the provisional syndic is without right or interest to appeal, being a mere stakeholder, and that no appeal lies from such judgments, which aro interlocutory and work no irreparable injury.
1. The provisional syndic has, in his petitions, prayed for the citation of all parties in iuterest, and has thus protected himself. 32 An. 561, 655; 12 An. 112; 29 An. 822, 832.
, 2. The provisional syndic has a right to be discharged from all liability upon rendering a true and complete account- of his acts and doings in that capacity. He thinks that such account should be rendered through tho channel of the court, after public notification to all concerned, while the syndic is of a contrary opinion. The lower court has also taken that view. The provisional syndic has an undoubted interest at stake, namely: the protection of himself and of his sureties on his official bond. It is precisely because he is a stakeholder that he wishes to know, by a final adjudication contradictorily rendered with all possibly concerned, to whom he is to deliver the assets in his hands. He proposes, by his account, to do so to the court and to the creditors, while the definitive syndic claims that the assets are instantly to be turned over.to him, and that he is the one to distribute them. Had a judgment been rendered against a creditor and in favor of the insolvent estate, unquestionably the provisional syndic, having no personal interest involved, could not be permitted to complain of such adjudication. But this case is quite different. The fact that he is a stakeholder does not defeat his right to an appeal in a case such as he presents. By not appealing he may sustain an irreparable injury.
3. The judgment sustaining the exception filed to the petition presenting the account and dismissing both is not an interlocutory order but a final judgment, from which an appeal certainly lies. 2 M. 136; 7 M. 520; 3 N. S. 205; 16 L. 515; and 30 An. 1083.
The motion to dismiss is overruled.